Case 1:20-cv-03342-AJN-SN Document 85-3 Filed 06/26/20 Page 1 of 4
Case
Case 1:20-cv-03342-AJN-SN
     1:20-cv-03342-AJN-SN Document
                          Document 85-3 Filed
                                   2 Filed    06/26/20Page
                                           12/20/18     Page
                                                           62 2ofof654
Case
Case 1:20-cv-03342-AJN-SN
     1:20-cv-03342-AJN-SN Document
                          Document 85-3 Filed
                                   2 Filed    06/26/20Page
                                           12/20/18     Page
                                                           63 3ofof654
Case
Case 1:20-cv-03342-AJN-SN
     1:20-cv-03342-AJN-SN Document
                          Document 85-3 Filed
                                   2 Filed    06/26/20Page
                                           12/20/18     Page
                                                           64 4ofof654
